COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Yazid Malik Bey v. Four Brown and White Paint Horses and One
                           Black and White Paint Horse

Appellate case number:     01-20-00103-CV

Trial court case number: 1147414

Trial court:               Co Civil Ct at Law No 2 of Harris County

        Appellant Yazid Malik Bey is attempting to appeal from a judgment signed on December
27, 2019 by the County Court at Law No. 2 concerning his right to possess four brown and white
paint horses and one black and white paint horse that had been seized. Section 821.025 states that
an owner who has been divested of ownership of an animal may appeal the order to a county court
or county court at law in the county in which the justice or municipal court is located. See TEX.
HEALTH & SAFETY CODE § 821.025(a). This statute further states that the decision of the county
court at law is final and may not be further appealed. See id. § 821.025(e); see also Madison v.
Harris Cty., No. 01-17-00675-CV, 2017 WL 4414035 at * 1 (Tex. App.—Houston [1st Dist.] Oct.
5, 2017, no pet.) (dismissing for lack of jurisdiction attempted appeal from county court at Law
ruling on appeal of justice court judgment seizing animals)..
        Unless appellant files a response demonstrating by citation to the law that this Court has
jurisdiction to consider this appeal, the Court will dismiss the appeal for want of jurisdiction. See
TEX. R. APP. P. 42.3(a), 43.2(f). Appellant’s response, if any, is due in this Court within 10 days
of the date of this notice.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly________
                    Acting individually  Acting for the Court


Date: ___February 11, 2020_